Case 1-17-01005-ess   Doc 186-7   Filed 10/10/19   Entered 10/10/19 22:37:52




                      Exhibit F
                               Case 1-17-01005-ess          Doc 186-7          Filed 10/10/19     Entered 10/10/19 22:37:52

     Citibank N.A.
     P.O. Box 6191
     Sioux Falls, SD 57117-6191
﻿﻿﻿﻿﻿﻿﻿﻿

     1-800-967-2400
     www.studentloan.com


     October 16, 2015


                                                                 1/ 4-1-1057
           




           ^ T'{<{#T [m[G\/   Tashanna B Pearson
           A`<::4g!c_7O`AS2~aZ   84 Alberta Ave.
           4*IdC/F]m y<\#eS%/
           EEEEEEEEEEEEEEEEEEEEEE   Staten Island, NY 10314-4741




     Current Account Number:
     Dear Tashanna B Pearson:
     Citibank, N.A. (Citibank) would like to take this opportunity to say thank you for being a great customer and to introduce you to
     Firstmark Services. Your private student loan(s) was sold to GoldenTree, and as of October 24, 2015, it will be transferred from
     Citibank to Firstmark Services for servicing. This transfer does not affect the terms and conditions of your loan.
     As of October 24, 2015, Firstmark Services will be your primary contact for any questions you may have about your private student
     loan.
     Welcome Communication: Welcome Communication: Firstmark Services will send you a welcome email within three to five days after
     your loan’s transfer date.

     If you do not have an email address on file, you’ll receive a letter in the mail. The welcome notification will provide information to make
     your transition as smooth as possible.
     Payments:
        · Payment Address: As of October 24, 2015, all payments should be made to Firstmark Services. If you’re paying by mail,
           send your payment to the address below.
                         Firstmark Services
                         P.O. Box 2977
                         Omaha, NE 68103-2977
           ·             Monthly Auto Debit: If you are currently set up for monthly debits from your bank account for your payments through
                         Citibank’s Auto-Debit Payment program, this will transfer to Firstmark Services. Your monthly payments will continue to be
                         debited as scheduled and no action is needed on your part. If you do not wish to continue with Monthly Auto Debit,
                         please contact Citibank within five (5) days of your receipt of this letter at 1-800-967-2400.
           ·             Online Access: Beginning October 24, 2015, you can access your student loan account at your convenience by creating an
                         account at www.FirstmarkServices.com. Once you’ve created an account, you can sign up for eStatements, review the details
                         of your student loan, make payments, and more.
           ·             Bill Pay Service: If you make your payment through your bank’s bill pay service, you will need to update your payee
                         information with Firstmark Services’ information, including your new account number.



                                                                                                                                        (Over, please)
              Case 1-17-01005-ess              Doc 186-7         Filed 10/10/19         Entered 10/10/19 22:37:52


How to Reach Us:
   · Prior to October 24, 2015, if you have questions please call the Citibank, N.A. Customer Service Department at 800.967.2400
        Monday through Friday, from 9 a.m. to 8 p.m. (Eastern). You may also write to us at Citibank, N.A., P.O. Box 6191,
        Sioux Falls, SD 57117-6191.
   · Effective on October 24, 2015, please call Firstmark Services at 844.565.7150, Monday through Friday from 7 a.m. to 8 p.m.
        (Central). Please Note: Firstmark Services will not have access to your account information until October 24, 2015. Any
        questions you may have in the meantime should be directed to Citibank.
Student Loan Statements: Your Firstmark Services statement will be available approximately three weeks prior to your due date.
Please discard any Citibank. coupons and payment envelopes you have. For easy identification, write your Firstmark Services account
number on your check.
Your current servicer is Citibank, N.A. As always, if you have any questions relating to our servicing of your loans, please call
800.967.2400, Monday through Friday from 9 a.m. to 8 p.m. (Eastern).
Sincerely,
Customer Service




                                               PLEASE RETAIN FOR YOUR RECORDS




                                                  NOTICE OF SERVICING TRANSFER


The servicing of your student loan is being transferred effective October 24, 2015. This means that after this date, a new servicer will
be collecting your student loan payments from you. Nothing else about your student loan will change.

Citibank, N.A. will stop accepting payments received from you after October 24, 2015.

Firstmark Services will collect your payments going forward.

Send all payments due on or after October 24, 2015, to Firstmark Services at this address:

         Firstmark Services
         P.O. Box 2977
         Omaha, NE 68103-2977

If you have any questions for either your present servicer, Citibank, N.A., or your new servicer, Firstmark Services, about your student
loan or this transfer, please contact them using the information below:


         Current Servicer:                   New Servicer:

         Citibank N.A.                       Firstmark Services
         P.O. Box 6191                       P.O. Box 82522
         Sioux Falls, SD 57117-6191          Lincoln, NE 68501-2522
         1-800-967-2400                      844.565.7150


During the 180-day period following the effective date of the transfer of the loan servicing, all loan payments received by Citibank, N.A.
will be forwarded to Firstmark Services. Thank you!
